DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
		Claims 1-11 have been amended; and claims 1-11 are currently pending. 

                                                    Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Obana et al. (JP 2017-157801 A, hereinafter “Obana”) in view of Nakano et al. (US 2011/0210319 A1, hereinafter “Nakano”) and Fukuzaki et al. (WO 2017/022761 A1, hereinafter “Fukuzaki”. However, its US equivalent PG Pub# 2018/0159053 A1 has been used for the rejection).

In regards to claim 1, Obana discloses (See, for example, Fig. 1) a photoelectric conversion element comprising: a first electrode (15a); a second electrode (18) opposite to the first electrode (15a); and an organic photoelectric conversion layer (17) provided between the first electrode (15a) and the second electrode (18). 

Obana fails to explicitly teach that the organic photoelectric conversion element includes at least one of a Chryseno[1,2-b:8,7-b′]dithiophene (ChDT1) derivative represented by the following general formula (1) or a Chryseno[1,2-b:7,8-b′]dithiophene (ChDT2) derivative represented by the following general formula (2). 


    PNG
    media_image1.png
    251
    409
    media_image1.png
    Greyscale

(R1 to R4 denote, each independently, a hydrogen atom, a halogen atom, an aromatic hydrocarbon group having 6 to 60 carbon atoms, an aromatic heterocyclic group having 3 to 30 carbon atoms, a haloalkyl group having 1 to 30 carbon atoms, an alkylamino group having 1 to 30 carbon atoms, a dialkylamino group having 2 to 60 carbon atoms, an alkyl sulfonyl group having 1 to 30 carbon atoms, a haloalkyl sulfonyl group having 1 to 3 carbon atoms, an alkylsilyl group having 3 to 30 carbon atoms, an alkylsilylacetylene group having 5 to 60 carbon atoms, a cyano group, or a derivative thereof.
Nakano while disclosing a compound for organic thin film transistor includes at least one of a Chryseno[1,2-b:8,7-b′]dithiophene (ChDT1) derivative represented by the following general formula (1) or a Chryseno[1,2-b:7,8-b′]dithiophene (ChDT2) derivative represented by the following general formula (2) (See, for example, compound formulae (6), (630), (657), (658), …)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to us the compound of Nakano because this would help provide device with high mobility. 
However, Nakano is silent about the compound being used for the application of organic photoelectric conversion element. 
Fukzaki teaches that the compounds have excellent properties and can also be used for uses other than organic thin film transistors. Examples of the other uses include non-luminous organic semiconductor devices such as organic photoelectric conversion elements (solid image pickup elements) (See, for example, Pars [0168]-[0171]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the Organic Semiconductor film of Fukuzaki into Obana because this would help provide excellent carrier mobility. 


In regards to claim 2, Obana as modified above discloses (See, for example, Fig. 1, Obana) the organic photoelectric conversion layer (17) further includes an organic semiconductor material having a maximum absorption wavelength longer than 450 nm (…a maximum absorption wavelength in a desired wavelength range (e.g., 500nm or more and 600 nm or less), See Par [0028]).

In regards to claim 3, Obana as modified above discloses (See, for example, Fig. 1, Obana) the organic semiconductor material (17) comprises one of subphthalocyanine or a subphthalocyanine derivative (See, for example, Par [0028]).

In regards to claim 4, Obana as modified above discloses (See, for example, Fig. 1, Obana) the organic semiconductor material (17) comprises one of fullerene or a fullerene derivative (See, for example, Par [0032]).

In regards to claim 5, Obana as modified above discloses (See, for example, Fig. 1) the organic photoelectric conversion layer (17) includes at least one of the ChDT1 derivative or the ChDT2 derivative (See, Par [0052], Fukazaki); subphthalocyanine or a subphthalocyanine derivative; or fullerene or a fullerene derivative (See, for example, Pars [0028] and [0032], Oabana).

In regards to claim 6, Obana discloses (See, for example, Fig. 1) a solid-state imaging device comprising a plurality of pixels, wherein each of the plurality of pixels includes at least one organic photoelectric conversion sections (The photoelectric conversion element 10 forms one pixel (unit pixel) in an imaging device (solid-state imaging device 1)….see Par [0015]), the at least one organic photoelectric conversion section each including a first electrode (15a); a second electrode (18) opposite to the first electrode (15a); and an organic photoelectric conversion layer (17) between the first electrode (15a) and the second electrode (18)

Obana fails to explicitly teach that the organic photoelectric conversion layer includes at least one of a Chryseno[1,2-b:8,7-b′]dithiophene (ChDT1) derivative represented by the following general formula (1) or a Chryseno[1,2-b:7,8-b′]dithiophene (ChDT2) derivative represented by the following general formula (2). 

    PNG
    media_image1.png
    251
    409
    media_image1.png
    Greyscale

(R1 to R4 denote, each independently, a hydrogen atom, a halogen atom, an aromatic hydrocarbon group having 6 to 60 carbon atoms, an aromatic heterocyclic group having 3 to 30 carbon atoms, a haloalkyl group having 1 to 30 carbon atoms, an alkylamino group having 1 to 30 carbon atoms, a dialkylamino group having 2 to 60 carbon atoms, an alkyl sulfonyl group having 1 to 30 carbon atoms, a haloalkyl sulfonyl group having 1 to 3 carbon atoms, an alkylsilyl group having 3 to 30 carbon atoms, an alkylsilylacetylene group having 5 to 60 carbon atoms, a cyano group, or a derivative thereof.)
cyano group, or a derivative thereof.
Nakano while disclosing a compound for organic thin film transistor includes at least one of a Chryseno[1,2-b:8,7-b′]dithiophene (ChDT1) derivative represented by the following general formula (1) or a Chryseno[1,2-b:7,8-b′]dithiophene (ChDT2) derivative represented by the following general formula (2) (See, for example, compound formulae (6), (630), (657), (658), …)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to us the compound of Nakano because this would help provide device with high mobility. 
However, Nakano is silent about the compound being used for the application of organic photoelectric conversion element. 
Fukzaki teaches that the compounds have excellent properties and can also be used for uses other than organic thin film transistors. Examples of the other uses include non-luminous organic semiconductor devices such as organic photoelectric conversion elements (solid image pickup elements) (See, for example, Pars [0168]-[0171]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the Organic Semiconductor film of Fukuzaki into Obana because this would help provide excellent carrier mobility. 

In regards to claim 7, Obana as modified above discloses (see, for example, Fig. 1, Obana)  in each of the pixels, the at least one photoelectric conversion sections and at least one inorganic photoelectric conversion section are stacked, the at least one inorganic photoelectric conversion section is configured to perform photoelectric conversion in a wavelength region different from a wavelength region of the at least one photoelectric conversion section (The photoelectric conversion element 10 has a structure in which one organic photoelectric conversion unit 11G that selectively detects light in different wavelength ranges and performs photoelectric conversion and two inorganic photoelectric conversion units 11B and 11R are stacked in the vertical direction. It is what has. In the present embodiment, the organic photoelectric conversion unit 11G includes the organic photoelectric conversion layer 17 formed using a coating method between a pair of electrodes (the lower electrode 15a and the upper electrode 18, See, for example, Par [0016]).

In regards to claim 8, Obana as modified above disclose (See, for example, Fig. 1, Obana) the semiconductor substrate includes the at least one inorganic photoelectric conversion section, and the at least one organic photoelectric conversion section is on a side of a first surface of the semiconductor substrate (As described above, the photoelectric conversion element 10 has a stacked structure of one organic photoelectric conversion unit 11G and two inorganic photoelectric conversion units 11B and 11R, so that one element is red (R). , Green (G) and blue (B) color signals are acquired. The organic photoelectric conversion unit 11G is formed on the back surface (surface S1) of the semiconductor substrate 11, and the inorganic photoelectric conversion units 11B and 11R are embedded in the semiconductor substrate 11. See, for example, Par [0017])

In regards to claim 9, Obana as modified above discloses (see, for example, Fig. 1, Obana) a multilayer wiring layer (51) on side of a second surface (S2) of the semiconductor substrate(11).

In regards to claim 10, Oabana as modified above discloses (See, for example, Fig. 1, Obana) the at least one organic photoelectric conversion section (17) is configured perform photoelectric conversion of green light (G), and the at least one inorganic photoelectric conversion (11B) section that is configured to perform photoelectric conversion of blue light (B) and photoelectric conversion of red light (R ) are stacked in the semiconductor substrate (11).

In regards to claim 11, Obana as modified above discloses (See, for example, Fig. 11, Obana) 
the at least one organic photoelectric conversion section corresponds to a plurality of organic photoelectric conversion sections, and 
in each of the pixels, the plurality of organic photoelectric conversion sections that perform photoelectric conversion in mutually different wavelengths are stacked (See, for example, Pars [0090]- [0091], [0100]- [0101], [0109]- [0112]). 

                                           Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893